.'RESOLUCIÓN.
Solicitándose el auto de certiorari contra una corte municipal y no cumpliendo los peticionarios con lo dispuesto en la regla 69 de las de esta corte, respecto a expresar las razo-nes que bagan indispensable que la solicitud sea considerada originalmente por este tribunal, no ba lugar a resolver.

No ha lugar a resolver la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó, parte en la reso-lución de este caso.